Title: From John Adams to C. W. F. Dumas, 29 May 1783
From: Adams, John
To: Dumas, C. W. F.


Sir
Paris May 29. 1783.

Last night I received your Favour of the 23d. of May.— I regret extreamly that I must loose the opportunity of the Company of Mr Vanberckel to America: but there is no appearance, that the definitive Treaty will be Signed in Time to allow me that Satisfaction and Advantage.
The Treaty with Sweeden is now printing with a Collection of the Constitutions and Treaties, which is making under the Correction of the Duke de la Rochefaucault, but I cant Say when it will be ready. I Should be glad to Send a Copy of it to our good Friend Luzac, but I have none.

Your Amuzements with your Ward, are very rational and will turn very much to his Advantage. You make him translate Suetonius, I hope in Writing, either into French or English.
The Desire of our Friends, Shall be attended to, respecting a certain Ambassador extraordinary.
I rejoice in the Arrival of the Ratification of our Treaty and Convention. If it were possible, I would go to the Hague to make the Exchange and to Amsterdam to Sign Some more Obligations, but as Mr Hartley is here, and We know not the day and hour when We may be called to Business, I am afraid I cannot with Prudence, quit this Station. It may be expected by their High Mightinesses that I should make the Exchange in Person, and I should wish for that Honour, but considering the Circumstances, I think they will not take it amiss, if it is offered by another. I therefore request of you sir, to make an offer of the Exchange in my Behalf.— If you receive the Ratification of the States General you will please to keep it, under Lock & Key, untill my Return.
I have the Honour to be
